Exhibit 10.34

 

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”) is
made and entered into as of November 3, 2004 by and between Navigant
International, Inc., a Delaware corporation (the “Company”) and Edward S. Adams
(“Employee”).

 

RECITAL

 

WHEREAS the Company and Employee entered into an Amended and Restated Employment
Agreement, dated as of July 25, 2000 (the “Agreement”), and which Employee and
Employer now desire to amend as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises herein made and for other
good and valuable consideration, including the continued employment of the
Employee, the receipt and sufficiency of which is hereby acknowledged, Employer
and Employee hereby agree as follows:

 

Section 1. Amendments.

 

(a) Base Salary. Section 3(a) of the Agreement is hereby amended by altering the
amount of the Employee’s base salary to $400,000 per year.

 

(b) Annual Bonus. Section 3(b) of the Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:

 

(b) Annual Bonus. In addition to base salary, Employee may be awarded, for each
calendar year during the term of this Agreement, an annual bonus in cash (or in
such other form as may be authorized and approved by the Board or the
Compensation Committee of the Board, as appropriate) if approved by the
Compensation Committee of the Board, pursuant to an incentive bonus plan or
otherwise. The amount of the bonus, if approved, shall be set by the
Compensation Committee. Any bonus granted shall be awarded and paid no later
than March 31 of the year following the year for which the bonus is awarded.

 

(c) Death. Section 6(a) is hereby amended by the addition of the following
sentence:

 

This Section 6(a) shall not be construed to relieve the Company from any
obligation to continue to make payments under any of Sections 6(b), 6(d), or
6(e).



--------------------------------------------------------------------------------

(d) Without Cause. Section 6(d) is hereby amended by the addition of the
following sentence:

 

At any time after commencement of employment, the Employee may, without cause
terminate the Term and Employee’s employment, effective upon reasonable notice
to the Employer.

 

(e) Effective Date. Section 6(e)(i)(A) is hereby amended by deleting the second
sentence of such section in its entirety.

 

(f) Change of Control Period. Section 6(e)(i)(B) is hereby amended by deleting
that section in its entirety and replacing it with the following:

 

(B) “Change of Control Period” shall mean three (3) years, and shall, for the
purposes of this Section 6(e), be measured from the date of the Employee’s
termination, whether such termination preceded or followed the Effective Date. A
termination prior to the Effective Date, however, shall only be subject to this
Section 6(e) if the Employee can reasonably demonstrate that such termination
was in contemplation of a Change of Control.

 

(g) Termination upon a Change of Control. Section 6(e)(ii) is amended by
deleting it in its entirety and replacing it with the following:

 

Following, or in conjunction with, a Change of Control, the Company may
terminate this Agreement upon thirty (30) days written notice to the Employee.
Following a Change of Control, and for two years after the Effective Date, the
Employee may elect to terminate this Agreement on account of such Change of
Control; provided that the Employee shall have the right to terminate this
Agreement under this Section 6(e) only if, as a result of the Change of Control,
the Employee’s title, job responsibility, job location, base pay, benefits, or
any of them individually are changed to the detriment of the Employee, as
determined in the reasonable judgment of the Employee. Following a Change of
Control, and for three years after the Effective Date, the Company shall not
have the right to terminate this Agreement “without cause” as set forth in
Section 6(d), and any termination by the Company for a reason other than those
set forth in Sections 6(a), 6(b), or 6(c) during that time shall be deemed a
Termination upon a Change of Control and the provisions of this Section 6(e)
shall apply and control.

 

(h) Payments after Termination. Section 6(e)(iii) is amended by deleting the
first sentence of such section and replacing it with the following:

 

Upon a termination under the provisions of this Section 6(e), the Company shall
continue to pay Employee his base salary at the then-current rate for the Change
of Control Period, and the Company will, for each year (or portion of

 

2



--------------------------------------------------------------------------------

a year) of such period also pay the Employee an amount equal to the greater of:
y) the amount of any bonus paid to (or earned by) the Employee for the calendar
year immediately prior to the year of the Effective Date; or z) an amount equal
to 40% (forty percent) of the Employee’s annual base salary as of the date of
termination. For portions of the Change of Control Period that are not full
calendar years, the bonus payment referred to in the previous sentence shall be
prorated based on the actual number of days in any such period.

 

(i) Renumbering of Certain Sections. Section 6(g), Vesting of Stock Options and
Stock Awards upon Termination, is hereby renumbered as Section 6(h), and Section
6(h), No Setoff; Cooperation, is hereby renumbered as Section 6(i).

 

(j) Arbitration. Section 16 is hereby amended by deleting it in its entirety and
replacing it with the following:

 

16. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement, or the Employee’s employment with the Company, shall be settled
exclusively by arbitration conducted in accordance with the rules of the
American Arbitration Association then in effect. A decision by a majority of the
arbitration panel shall be final and binding. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The direct expense of any
arbitration proceeding shall be borne by the Company. Nothing herein shall be
construed so as to preclude the arbitrators from awarding any remedy available
under applicable local, state, or federal law to a party. Unless otherwise
decided in the arbitrators’ award, each party shall bear its own counsel fees.
The arbitration proceeding shall be held in Denver, Colorado. Notwithstanding
the foregoing, the Company shall be entitled to seek injunctive or other
equitable relief, as contemplated by Section 15 above, from any court of
competent jurisdiction, without the need to resort to arbitration.

 

(k) Clarification regarding Benefit Payments and Plans. The Agreement is amended
by the addition of a new Section 18 as follows:

 

18. Benefit Payments and Plans. At any time the Company is required to provide
for the continuation of the Employee’s health, dental, and other medical
benefits and the Employee is eligible for continuation of his health insurance
benefits under COBRA, the Company shall meet its obligations hereunder if it
pays (or reimburses the Employee for) the amount the COBRA premium exceeds the
then current employee contribution charged by the Company to its employees for
the type of coverage (whether “Associate Only,” “Associate + Child(ren),”
“Associate + Spouse,” or “Family,” or the replacements for, or successors to,
such coverage) in effect for the Employee at the time of termination. If the
Company’s obligation to provide for the continuation of the Employee’s health,
dental, and other medical benefits

 

3



--------------------------------------------------------------------------------

extends beyond the period during which the Employee is eligible to continue such
benefits under COBRA, the Employee may obtain his own health insurance coverage,
and the Company may meets it obligations hereunder by reimbursing the Employee
for the Excess Cost of such insurance. “Excess Cost” shall mean the difference
between the actual cost of such insurance and the then current employee
contribution charged by the Company to its employees for the type of coverage in
effect for the Employee at the time of termination. In addition, if the Employee
has elected insurance coverage for a member of his family other than himself,
and a “qualifying event” occurs for a covered family member under which such
family member would be eligible for continuation of health insurance benefits
under COBRA (at any time the Company is obligated to make payments for the
continuation of the Employee’s health, dental and other medical benefits), any
payments for the continuation of health insurance, whether under COBRA or
otherwise, will be the responsibility of the affected family member and not of
the Company. Nothing herein shall be construed so as to prohibit the Company
from altering the provider, or the terms or conditions of its health, dental,
and other medical benefits (so long as such alterations apply to plan
participants generally), or to require the Company to maintain benefit levels or
features beyond those that the Company provides in its plans generally.

 

Section 3. Effect. Except as specifically amended by this Amendment, the
Agreement will remain in full force and effect. All references to the
“Agreement” in the Agreement will hereafter be deemed to refer to the Agreement
as amended hereby.

 

Section 4. Miscellaneous.

 

(a) Definitions. Capitalized terms used and not defined herein have the meanings
given to such terms in the Agreement.

 

(b) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

(c) Governing Law. This Amendment will be governed by the Governing Law
provision contained in the Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment as of
the date first above written.

 

EMPLOYER   EMPLOYEE NAVIGANT INTERNATIONAL, INC.     By:  

/s/ Robert C. Griffith

--------------------------------------------------------------------------------

 

/s/ Edward S. Adams

--------------------------------------------------------------------------------

    Robert C. Griffith   Edward S. Adams     Chief Operating Officer,        
Chief Financial Officer    

 

5